Per Curiam.
After a careful review of the record and briefs in this matter, we find no plain error. In this matter, counsel agreed that our review is limited to the plain error standard. “When our review is limited to the plain error standard, the appellant does not have access to plenary review. Review for plain error is reserved for truly extraordinary situations where the existence of the error is so obvious that it affects the fairness and integrity of and public confidence in the judicial proceedings. . . . We consider the . . . claims of error in the light of this rarefied standard of review.” (Citations omitted; internal quotation marks omitted.) Small v. South Norwalk Savings Bank, 205 Conn. 751, 759, 535 A.2d 1292 (1988).
We find that no extraordinary situation exists.
The judgment is affirmed.